 

DEL FRISCO’S RESTAURANT GROUP, INC.

GRANT NOTICE FOR 2012 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTIONS

FOR GOOD AND VALUABLE CONSIDERATION, Del Frisco’s Restaurant Group, Inc. (the
“Company”), hereby grants to Participant named below the nonqualified stock
option (the “Option”) to purchase any part or all of the number of shares of its
common stock, par value $0.001 per share (the “Common Stock”), that are covered
by this Option, as specified below, at the Exercise Price per share specified
below and upon the terms and subject to the conditions set forth in this Grant
Notice, the Del Frisco’s Restaurant Group 2012 Stock Incentive Plan (the “Plan”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
promulgated under such Plan, each as amended from time to time.  This Option is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

Name of Participant:

 

Grant Date:

 

Number of Shares of Common Stock covered by Option:

 

Exercise Price Per Share:

$_______

Expiration Date:

 

Vesting Schedule:

 

 

 

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended.  By accepting this
Grant Notice, Participant acknowledges that he or she has received and read, and
agrees that this Option shall be subject to, the terms of this Grant Notice, the
Plan and the Standard Terms and Conditions.

DEL FRISCO’S RESTAURANT GROUP, INC.

 

﻿

Participant Signature

By

 

 

Title:

 

Address (please print):

﻿

 

﻿

 

﻿

 

 

 

 

--------------------------------------------------------------------------------

 

 

DEL FRISCO’S RESTAURANT GROUP, INC.

STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTIONS

These Standard Terms and Conditions apply to the Options granted pursuant to the
Del Frisco’s Restaurant Group 2012 Stock Incentive Plan (the “Plan”), which are
identified as nonqualified stock options and are evidenced by a Grant Notice or
an action of the Administrator that specifically refers to these Standard Terms
and Conditions.  In addition to these Terms and Conditions, the Option shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

1.



Terms of Option

Del Frisco’s Restaurant Group, Inc. (the “Company”), has granted to the
Participant named in the Grant Notice provided to said Participant herewith (the
“Grant Notice”) a nonqualified stock option (the “Option”) to purchase up to the
number of shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), set forth in the Grant Notice.  The exercise price per share
and the other terms and subject to the conditions of the Option are set forth in
the Grant Notice, these Standard Terms and Conditions (as amended from time to
time), and the Plan.  For purposes of these Standard Terms and Conditions and
the Grant Notice, any reference to the Company shall include a reference to any
Subsidiary.

2.



Nonqualified Stock Option

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

3.



Exercise of Option

The Option shall not be exercisable as of the Grant Date set forth in the Grant
Notice.  After the Grant Date, to the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Option shall be exercisable only to the extent it
becomes vested, as described in the Grant Notice or the terms of the Plan, to
purchase up to that number of shares of Common Stock as set forth in the Grant
Notice, provided that (except as set forth in Section 4(a) below) the
Participant remains employed with the Company and does not experience a
Termination of Employment.  The vesting period and/or exercisability of an
Option may be adjusted by the Administrator to reflect the decreased level of
employment during any period in which the Participant is on an approved leave of
absence or is employed on a less than full time basis. 

To exercise the Option (or any part thereof), the Participant shall deliver to
the Company a “Notice of Exercise” in a form specified by the Administrator,
specifying the number of whole shares of Common Stock the Participant wishes to
purchase and how the Participant’s shares of Common Stock should be registered
(in the Participant’s name only or in the Participant’s and the Participant’s
spouse’s names as community property or as joint tenants with right of
survivorship).





 

 

--------------------------------------------------------------------------------

 

The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice.  The Company shall not be obligated to issue any shares of Common
Stock until the Participant shall have paid the total Exercise Price for that
number of shares of Common Stock.  The Exercise Price may be paid in Common
Stock, cash or a combination thereof, including an irrevocable commitment by a
broker to pay over such amount from a sale of the Common Stock issuable under
the Option, the delivery of previously owned Common Stock, withholding of shares
of Common Stock deliverable upon exercise of the Option (but only to the extent
share withholding is made available to the Participant by the Company), or in
such other manners as may be permitted by the Administrator.

Fractional shares may not be exercised.  Shares of Common Stock will be issued
as soon as practical after exercise.  Notwithstanding the above, the Company
shall not be obligated to deliver any shares of Common Stock during any period
when the Company determines that the exercisability of the Option or the
delivery of shares of Common Stock hereunder would violate any federal, state or
other applicable laws.

4.



Expiration of Option

The Option shall expire and cease to be exercisable as of the earlier of (i) the
Expiration Date set forth in the Grant Notice or (ii) the date specified below
in connection with the Participant’s Termination of Employment: 

(a) If the Participant’s Termination of Employment is by reason of death,
Disability or Retirement, the Participant (or the Participant’s estate,
beneficiary or legal representative) may exercise the Option (regardless of
whether then vested or exercisable) until the date that is twelve (12) months
following the date of such Termination of Employment.

(b) If the Participant’s Termination of Employment is for any reason other than
death, Disability, Retirement or Cause, the Participant may exercise any portion
of the Option that is vested and exercisable at the time of such Termination of
Employment until the date that is three (3) months following the date of such
Termination of Employment.  Any portion of the Option that is not vested and
exercisable at the time of such Termination of Employment (after taking into
account any accelerated vesting under Section 12 of the Plan or any other
agreement between the Participant and the Company shall be forfeited and
canceled as of the date of such Termination of Employment.

(c) If the Participant’s Termination of Employment is by the Company for Cause,
the entire Option, whether or not then vested and exercisable, shall be
immediately forfeited and canceled as of the date of such Termination of
Employment.

5.



Restrictions on Resales of Shares Acquired Pursuant to Option Exercise

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant



2

 

--------------------------------------------------------------------------------

 

and other optionholders and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

6.



Income Taxes

The Company shall not deliver shares of Common Stock in respect of the exercise
of any Option unless and until the Participant has made arrangements
satisfactory to the Administrator to satisfy applicable withholding tax
obligations.  Unless the Participant pays the withholding tax obligations to the
Company by cash or check in connection with the exercise of the Option
(including an irrevocable commitment by a broker to pay over such amount from a
sale of the Common Stock issuable under the Option), withholding may be
effected, at the Company’s option, withholding Common Stock issuable in
connection with the exercise of the Option (provided that shares of Common Stock
may be withheld only to the extent that such withholding will not result in
adverse accounting treatment for the Company).  The Participant acknowledges
that the Company shall have the right to deduct any taxes required to be
withheld by law in connection with the exercise of the Option from any amounts
payable by it to the Participant (including, without limitation, future cash
wages).

7.



Non-Transferability of Option

Except as permitted by the Administrator or as permitted under the Plan, the
Participant may not assign or transfer the Option to anyone other than by will
or the laws of descent and distribution and the Option shall be exercisable only
by the Participant during his or her lifetime.  The Company may cancel the
Participant’s Option if the Participant attempts to assign or transfer it in a
manner inconsistent with this Section 7.

8.



Other Agreements Superseded

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Option.  Any prior agreements, commitments or negotiations concerning the Option
are superseded.

9.



Limitation of Interest in Shares Subject to Option

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it.  Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Participant any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

1.



No Liability of Company

The Company and any affiliate which is in existence or hereafter comes into
existence shall not be liable to the Participant or any other person as to: (a)
the non-issuance or sale of



3

 

--------------------------------------------------------------------------------

 

shares of Common Stock as to which the Company has been unable to obtain from
any regulatory body having jurisdiction the authority deemed by the Company's
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
and (b) any tax consequence expected, but not realized, by the Participant or
other person due to the receipt, exercise or settlement of any Option granted
hereunder.

10.



General

(a) In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(b) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

(c) These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(d) These Standard Terms and Conditions shall be construed in accordance with
and governed by the laws of the State of Delaware, without regard to principles
of conflicts of law.

(e) In the event of any conflict between the Grant Notice, these Standard Terms
and Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

(f) All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion. 

(g) Notwithstanding anything herein or in the Plan to the contrary, no
adjustments to the Option and/or any of the terms hereof shall be made pursuant
to Section 12 of the Plan or otherwise in connection with the transactions to be
consummated subsequent to Grant Date but prior to the consummation of the
Company’s initial public offering.

11.



Electronic Delivery

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, the Option and the Common Stock via
Company web site or other electronic delivery.



4

 

--------------------------------------------------------------------------------